Citation Nr: 1826408	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-32 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. §1151, for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a bilateral knee disability.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for residuals of gonorrhea.

9.  Entitlement to service connection for chronic prostatitis.

10.  Entitlement to service connection for erectile dysfunction and sterility.

11.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

12.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

13.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

14.  Entitlement to service connection for thyroid disability, to include as due to herbicide exposure.

15.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to hypertension, asthma, anxiety, and diabetes mellitus.

16.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disability.

17.  Entitlement to service connection for hepatitis C.

18.  Entitlement to service connection for acute respiratory distress syndrome (ARDS).


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to September 1972 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before the Board, which was scheduled for a date in September 2017.  Notification of the hearing was sent to his latest address of record; however, the letter was returned from the United States Postal Service as undeliverable.  His hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

The issues of entitlement to service connection for residuals of gonorrhea, chronic prostatitis, erectile dysfunction and sterility, diabetes mellitus, hypertension, coronary artery disease, thyroid disability, asthma, hepatitis C, and ARDS are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the part of VA.

2.  In a January 1973 decision, the RO denied the Veteran's claims of service connection for bilateral knee and psychiatric disabilities.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence associated with the claims file since the January 1973 decision relates to unestablished facts necessary to substantiate the claims for service connection for bilateral knee and psychiatric disabilities and raises a reasonable possibility of substantiating the claims.

4.  The Veteran's bilateral knee degenerative joint disease did not manifest during active service; arthritis did not manifest within one year of separation of active service; and there is no indication that the bilateral knee degenerative joint disease is causally related to his active service.

5.  The Veteran's cervical spine disability did not manifest during active service; arthritis did not manifest within one year of separation of active service; and there is no indication that the cervical spine disability is causally related to his active service.

6.  The Veteran's hemorrhoids did not manifest during active service and there is no indication that his hemorrhoids are casually related to his active service.

7.  The Veteran's asthma did not manifest during active service and there is no indication that his asthma is casually related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for hepatitis C are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §3.361 (2017).

2.  The criteria for reopening a previously denied claim of service connection for a bilateral knee disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for reopening a previously denied claim of service connection for a psychiatric disability are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for hemorrhoids are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for asthma are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. 38 U.S.C. §1151 Claim - Hepatitis C

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if the additional disability or death were service connected.  An additional disability or death qualifies for compensation if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012).

The Veteran asserts that he contracted hepatitis C during a blood transfusion at a VA facility in November 1997.  The evidence shows the Veteran underwent a colonoscopy at the Boise VA Medical Center in November 1997, to control a hemorrhage.  During this procedure, he was given one unit of packed red blood cells.  VA treatment records indicated that he tested positive for hepatitis C in January 1999, and that he was notified by the local health department in March 1999.  

An August 2005 VA treatment record indicates that the Veteran reported having a history of intranasal drug use in the 1970s and sharing his drug use equipment with his significant other at that time.

In August 2010, the Veteran filed a claim for §1151 compensation for hepatitis C.

In January 2011, a VA examiner opined that it was less likely than not that the Veteran acquired hepatitis C as a result of the 1997 blood transfusion.  The examiner explained that hepatitis C was finally isolated in 1989, that routine screening of blood products was in place by 1992, and that hepatitis C infection from blood transfusion after 1992 was extremely rare.  The examiner also noted that there was no evidence of improper sterilization techniques or other coloscopy equipment issues that would indicate infection directly from the 1997 colonoscopy procedure itself.  In addition, the examiner noted that the Veteran had a history of intranasal drug abuse in the 1970s and that he shared his drug use equipment with other individuals.  

In a December 2011 letter, Dr. B.C., a private physician, indicated that he had reviewed the hospital records and noted that the Veteran did not have a history of any high-risk behavior, was not an injection drug user and had not snorted cocaine.  The physician indicated that hepatitis C transmission through colonoscopy has been documented at VA hospitals and that the Veteran "certainly could have been infected during his colonoscopy."  In addition, the physician noted that the Red Cross Blood Bank reported in 1995 transmission of hepatitis C by a unit of blood that had tested negative.  Based on the foregoing, the physician opined that it was more likely than not that hepatitis C infection occurred with the colonoscopy or transfusion since there was no likely alternative explanation and that these were the only likely sources of his infection.

Dr. B.C. cited a case report published in the New England Journal of Medicine, which indicated that invasive diagnostic or therapeutic procedures may be a route for transmission of hepatitis C.  In addition, he submitted a September 2011 article from the Miami Herald, which reported that a Miami VA hospital director had been disciplined for lack of oversite and delay in notifying local veterans that they may have been infected with HIV or hepatitis through improperly performed colonoscopies at the hospital.  These were in reference to colonoscopies received between 2004 and 2009 at the Miami VA hospital.

In August 2013, the VA examiner who conducted the January 2011 examination reviewed the evidence submitted by the Veteran and provided and addendum opinion.  The examiner noted that the Veteran was tested prior to the transfusion and had a negative antibody screen; however, she explained that this test would not have included a hepatitis C antibody test for someone who was receiving a transfusion.  Rather, this was testing for antibodies to blood antigens such as Rho which could cause a transfusion reaction.  Therefore, the negative antibody test record from 1997 was not sufficient evidence of lack of preexisting hepatitis C.

In addition, the VA examiner addressed VA treatment records that indicated that the Veteran was negative for hepatitis C per the Boise Health department in the early 1990s.  The examiner noted that the reason for this statement remained unclear and that she contacted the Boise Health department clinic who were unable to review records into the 1990s, but stated that they would have been recipients of Red Cross 'positive' hepatitis C screening information, but that Red Cross would not otherwise report a 'negative' for a blood donor.  Therefore, the fact that VA treatment records in 1999 noted 'health department reports no evidence of the disease in 1992' does not amount to formal documentation of prior negative testing.  

The examiner also addressed the theoretical potential transmission via colonoscopy; but noted that the risk of colonoscopic transmission was only pertinent in situations where there are no more likely transmission routes, noting that Dr. B.C. was apparently unaware of the Veteran's usage of intranasal cocaine and shared drug paraphernalia in the 1970s.  The examiner noted that intranasal drug usage has been recognized as a major hepatitis C risk factor.  

In addition, the examiner addressed private treatment records from surgical procedures in 1995; however, those records did not include any formal hepatitis C antibody testing, which would not have been a routine part of medical care done at those hospital stays.  The examiner indicated that records did include some transaminase testing, noting that one AST test was normal and one GGT test was abnormal.  The examiner noted that the Veteran's transaminase abnormalities have remained very low grade and intermittent and those 1995 records were "in no way conclusive, but does imply at least some further likelihood of Hep C infection existence as of 1995, PRIOR to the 1997 Boise VA events."

Finally, the examiner addressed the Veteran's comment that his elevated transaminases in 1997 could have been due to his thyroid condition rather than hepatitis C.  The examiner noted that the Veteran's history of thyroid was reviewed and noted that at times when his TSH level has been abnormal, there has been no evidence of any trend in his transaminase levels.

In summary, the VA examiner opined that the "Veteran's Hepatitis C remains not at least as likely as not due to transfusion and/or colonoscopy at Boise VA in 1997."  The examiner explained that there was still no direct documentation of negative hepatitis C testing prior to 1999 and that elevated liver enzymes of 1997 were still more likely than not due to preexisting hepatitis C.  This was also somewhat supported by 1995 finding of elevated GCT.  

In April 2014, Dr. B.C. provided another opinion.  The physician noted that the Veteran was given air gun vaccinations during service and shared razors, which were recognized risk factors for hepatitis C transmission.  He also indicated that the Veteran had no history of drug abuse, noting that no urine or blood test was positive for illicit drugs and that the false report in his record was based on hearsay and not credible.  The physician also noted that the Veteran's colonoscopy with transfusion was another source of hepatitis C and that screening for blood donors still misses some infected donors.  In summary, the examiner opined, "[I]t is much more likely than not that you were infected with HCV during your military service or related to your colonoscopy and transfusion."  

In July 2014, the RO referred the issue to a different VA examiner for a third opinion.  The VA examiner reviewed the claims file and noted the opinions provided by Dr. B.C. and the January 2011 VA examiner.  The examiner opined that the Veteran's chronic hepatitis C viral infection was "less likely as not due to the colonoscopy at the Boise VA Medical Center on November 26, 1997 and subsequent blood transfusions, nor was it caused by or became worse as a result of the VA treatment at issue, nor did the additional disability result from either carelessness, negligence, lack of skill, or similar incidence of fault on the part of VA personnel; nor did the additional disability result from an even that could not have reasonably been foreseen by a reasonable healthcare provider; nor was there failure on the part of VA to timely diagnose and/or properly treat the claimed disease or disability which allowed the disease or disability to continue to progress."

The examiner noted the conflicting medical opinions and new statements submitted by the Veteran and indicated that he concurred with the January 2011 VA examiner.  He noted that the Veteran had liver enzyme elevation (ALT) in November 1997, the month of the colonoscopy and transfusion, and ultimately concluded that it was most likely that the hepatitis C infection preceded the claimed event.  In addition, the examiner noted that there was no evidence that the particular colonoscope used was not adequately sterilized or that the blood products the Veteran received were contaminated with hepatitis C.  The examiner also addressed the Veteran's assertions that his hepatitis C was directly related to his military service; however, that opinion is not relevant to the §1151 claim herein decided.  

As an initial matter, the Board notes that the Veteran has vehemently denied any history of intranasal drug use since filing his claim for benefits in August 2010.  Although Dr. B.C. indicated that reports of drug use were false, hearsay, and not credible, they were actually statements made by the Veteran himself to his treating physicians.  The Board finds that these statements, as noted in the August 2005, more probative than later statements made by the Veteran in the course of seeking VA benefits.  

Because Dr. B.C. discounted the Veteran's prior drug use, the Board finds his opinions less probative than that of the VA examiners.  While colonoscopies and blood transfusions are risk factors for Hepatitis C infection, the totality of the evidence does not indicate that the November 1997 colonoscopy and blood transfusion were the source of infection in this case.  As pointed out by the VA examiners, blood transfusions were routinely screened beginning in 1992, which would make infection by hepatitis C much less likely.  In addition, the Veteran has not presented any evidence that the colonoscopy equipment used in November 1997 was not properly sterilized.  Furthermore, the Veteran had elevated liver enzymes prior to procedure, which tends to indicate that the infection occurred prior to 1997.  Finally, the Veteran admitted to intranasal drug use with shared equipment in the 1970s, which is known risk factor for hepatitis C infection.  

In this case, the weight of the evidence is against finding that the Veteran's hepatitis C resulted from the November 1997 VA colonoscopy and blood transfusion.  

II. Claims to Reopen - Bilateral Knee and Psychiatric Disabilities

The Board finds that new and material evidence has been received to reopen a claim of service connection for bilateral knee and psychiatric disabilities.  In a January 1973 letter, the claims were denied because the Veteran failed to report for scheduled VA examinations.  Therefore, there was no evidence of a current disability or nexus with service.  In November 2012, the Veteran submitted a letter from a private physician, indicating a possible link between his bilateral knee disability and in-service injury.  A September 2013 VA examination report notes a diagnosis of major depressive disorder, indicating a current disability.  The Board finds that evidence new and material.  Therefore, the claims are reopened.

III. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, arthritis, hypertension, cardiovascular disease, endocrinopathies, and psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, and ischemic heart disease, if manifested to a compensable degree at any time after active service.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6)(ii).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Bilateral Knees

The Veteran's February 1971 induction examination indicates that his lower extremities were normal.  On his Report of Medical History, he denied experiencing "trick" or locked knee.  

An April 1971 service treatment record indicates the Veteran complained of right knee pain, stating that he had injured it while running.  There was tenderness and swelling.  The impression was stress of the medial collateral ligament.  An April 16, 1971 x-ray of the right knee showed probable medial tibial plateau stress fracture; follow-up films were recommended in several weeks for confirmation.  An April 28, 1971 x-ray to rule out stress fracture noted that the Veteran was now complaining of left knee pain more than right knee pain.  X-rays were within normal limits.  An April 28, 1971 physical profile record indicates the Veteran had a possible stress fracture of both knees and was given a limited duty profile.  

A November 1971 orthopedic consultation record indicates that the Veteran complained of recurrent arthralgias in both knees with swelling and was being evaluated for permanent profile.  On physical examination, there was no swelling, effusion, tenderness, discoloration, or crepitation.  There was mild genu recurvatum (hyperextension).  The patella was stable.  McMurray's sign was negative.  There was no instability to varus and valgus stress testing and negative anterior drawer sign.  There was no anterior or posterior instability to stress testing.  The Veteran's gait was normal.  The impression was mild bilateral non-specific synovitis.  A November 1971 profile record indicates that the Veteran complained of knee pains and was given a limited duty profile.  

A December 1971 service treatment record noted that the prior evaluation of arthralgia was unfruitful and that the diagnosis was non-specific synovitis.  It was noted that the Veteran remained symptomatic despite steroid injection.  The impression was knee arthralgia with unknown cause.  His limited profile was extended for one month.  

A December 1971 consultation sheet notes that the Veteran had a long history of knee pains and had an orthopedic evaluation, but that the results were unrevealing.  The physician noted that the Veteran had sports injuries in the past.  On physical examination, there was "some (illegible) of torn cartilage in [the right] knee."  Clicking was elicited on McMurray's as pain over the right medial collateral ligament.  X-rays of both knees were within normal limits.  A note was made to consult with Dr. H. and possibly obtain an arthrogram.  A January 1972 record notes that the Veteran continued to have knee pain as before and that his profile was extended.

The Veteran's September 1972 discharge examination indicates that his lower extremities were normal.  It was noted that he had a history of bilateral non-specific synovitis of both knees and possible torn cartilage of the right knee.  On his Report of Medical History, he indicated that he had "trick" or locked knee.  The reviewing physician noted that the Veteran had a history of knee problems and that the assessment was non-specific synovitis, which was not painful at that time.

An April 2000 VA treatment record notes that the Veteran complained of left knee clicking over the past three days.  There was some swelling and mild pain to range of motion, but he was able to ambulate without problems.  He denied any trauma to the left knee and stated that he had not had problems with this in the past.  The left knee was somewhat swollen compared to the right.  There was no heat or induration.  He had full range of motion.  Lachman's and McMurray's testing was negative.  The impression was left knee discomfort and swelling, unclear etiology.  Possible local muscular strain or meniscal tear was noted.  The physician indicated that he would check an x-ray and if not resolved, possibly refer to orthopedics pending the findings.

The Veteran's Social Security Administration (SSA) records include a VA problem list that notes contusion of the left knee in May 2001, and that the Veteran had degenerative joint disease of the left knee.  Another record notes that the Veteran was currently involved with workers' compensation department for pain of the left knee, which involved striking it on a desk a few weeks prior.

The Veteran's SSA records include a December 2001 examination report.  It was noted that bilateral knee x-rays showed no abnormalities and that a bone scan showed a mild uptake of his knees.  There was of evidence of fracture.  

In a February 2011 statement, the Veteran indicated that his knee problems began during basic training.  He stated that he saw private physicians in the 1980s and 1990s for orthopedic problems and received therapies, medications, and cortisone injections.  He indicated that these physicians had passed away and he was unable to obtain copies of these records. 

The report of an August 2011 VA examination indicates that the Veteran had a diagnosis of bilateral osteoarthrosis.  The examiner reviewed the claims file and considered the Veteran's assertions.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted:  

Arthralgias of knees, right seemingly more then [sic] the left, are well documented in the [service treatment records].  At one point in December 1971 he was seen by a [Dr. K.] at 2nd Med who wondered about [right] sided click and recommended consult with [Dr. M.] for possible arthrogram.  There is no associated consult or imaging found. . . . the only definitely orthopedic evaluation found was Dec 1 1971 (prior to above) when knees were NORMAL on exam and nonspecific synovitis was diagnosed.  One note in Jan 1972 mentions the knees are the same, and then knees disappear as a complaint in the [service treatment records] until separation when knee exam was NORMAL but an examiner note indicates history of possible torn cartilage of the [right] knee... .advised to follow up at VA as needed.  

No [private treatment records] found in the [claims] file. 

Review of VA records finds ONE mention of knee ...... in approx 2000 in Portland the veteran told medical provider his LEFT knee had been popping for 3 days ..... no trauma and stated he never had the problem again.  

The veteran had a normal knee exam on separation.  There is no evidence provided of any further knee difficulties.  The veteran meanwhile became morbidly obese and currently both knees show symmetric degenerative changes consistant [sic] with obesity and aging.  The evidence does not support veterans contention that his current knee condition is related to knee complaints found recorded in the service.

A November 2012 private medical record from Dr. T.M. indicates that the Veteran reported that he fell down a flight of concrete stairs during service and injured his back and neck.  He stated that he did not go to sick call for this because he did not want to be held back.  He stated that he treated himself using heat, cold, and aspirin.  He indicated that over the years, those areas of contusions and trauma developed into degenerative changes in both knees as well as his cervical spine.  It was noted that with this degenerative joint disease, the Veteran eventually developed secondary changes and increased problems with his ambulation as well as his back and neck.  The diagnoses were degenerative joint disease of the knees.  The physician opined:  

Due to his fall with trauma to his knees and neck, this would explain the long term changes that would have occurred causing the eventual degenerative changes of his knees as well as his neck.  With deceased range of motion of the knees as well as changes in the neck, he would have decreased range of motion of the neck with other extenuated problems such as headaches with cervical spasms.

In August 2013, the VA examiner reviewed the evidence of record and opined that the Veteran's bilateral knee degenerative disease was not at least as likely as not due to active service.  She noted:

There is no clearly defined anatomic/structural injury during service that could have increased the risk of later development of degenerative joint disease, nor do the knee complaints during active service (which are also documented to some extent as preexisting service even though not documented on the entry physical), constitute a chronic knee condition in light of the normal separation physical and lack of after care in the period immediately following service.  Finally, it remains more likely than not that veteran weight condition was a major risk factor for the development of degenerative knee disease.

In this case, the evidence does not indicate that the Veteran's bilateral knee degenerative joint disease manifested during service or within one year after separation from service.  The first complaints and objective evidence of degenerative joint disease occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the VA examiners opined that the Veteran's bilateral knee degenerative joint disease was not caused or aggravated by his military service.  The examiner considered and addressed the relevant evidence of record, including in-service complaints of knee pain, noting that findings were inconclusive during service, his separation examination was normal, and the first complaints of knee pain occurred many years after separation from service.  The Board finds the VA examiners' opinions significantly probative.

The Veteran submitted a private medical opinion from Dr. T.M. in favor his claim; however the Board finds this report has little, if any, probative value.  That report indicates that the Veteran stated that he fell down a flight of concrete stairs and injured his knees and did not seek treatment because he did not want to fall behind.  Those statements are inconsistent with the underlying medical records.  The contemporaneous records indicate the Veteran complained of knee pain after running and that he sought treatment on numerous occasions without mentioning any specific trauma.  Because Dr. T.M.'s opinion is based on an inaccurate factual premise, the Board finds it has little probative weight.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, to the extent his statements are inconsistent with the underlying medical records, the Board does not find them credible.  In any event, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  Here, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise upon which they relied to form their opinions, and they provided rationale for the conclusions reached.

In this case, the weight of the evidence is against finding that the Veteran's bilateral knee disability was incurred in or otherwise related to his military service.  

B.  Cervical Spine

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to the cervical spine.  At his September 1972 discharge examination, his spine was noted as normal.  

The Veteran's SSA records include an April 2000 VA treatment record that indicates he reported some left arm numbness over the past month which seemed to originate somewhere in his neck region and radiate down his left arm.  He stated that it was not severe, but seemed to be slowly progressive.  He denied any history of trauma to his neck and shoulder.  VA treatment records also note that the Veteran was seen in the emergency room in July 2000 due to pain in his cervical spine area.  X-rays showed degenerative changes.  Nerve condition studies showed no evidence of left cervical radiculopathy.  

A December 2000 private treatment record indicates that the Veteran complained of persistent neck and left arm pain for about a year.  It was noted that magnetic resonance imaging (MRI) was reviewed and revealed disc protrusion at C5-6 and C6-7.  There was no obvious herniation toward the left.  It was noted that the pain may well be related to his disc disease at C5-6 or C6-7.  

A December 2001 SSA record indicates that the Veteran reported that he had gradual onset of neck pain over the course of several years.  

A December 2010 VA examination indicates that the Veteran had cervical spondylosis, degenerative disc disease, and degenerative arthritis.  It was noted that the date of onset was 2001, after a fall down some stairs and that he was receiving SSA disability benefits due to neck injury.  

In a February 2011 statement, the Veteran stated that he fell down a flight of stairs during basic training, which was the start of his cervical problems.  He stated that he saw private physicians in the 1980s and 1990s, but that those physicians have passed away and the records were not available.  He reported that he sought treatment in 2000 and was diagnosed with degenerative arthritis and herniated discs.  

As noted above, a November 2012 private treatment record from Dr. T.M. indicates that the Veteran reported that he fell down a flight of concrete stairs during service and injured his knees, back, and neck.  He stated that he did not go to sick call because he did not want to be held.  He indicated that he treated himself with heat, cold, and aspirin.  It was noted that over the years, these areas of contusions and trauma developed into degenerative changes in both his knees as well as in his cervical spine.  With this degenerative joint disease, he eventually developed secondary changes and increased problems with his ambulation as well as his back and neck.  Dr. T.M. opined that the Veteran's fall during service would explain the long term changes that would have occurred causing the eventual degenerative changes in his neck, decreased range of motion, and other extenuating problems such as headaches and cervical spasms.

An August 2013 VA examiner reviewed the claims file, considered the Veteran's assertions, and opined that his neck degenerative disease was not at least as likely as not due to active service.  She noted that similar to the Veteran's claim for bilateral knee disability, Dr. T.M. postulated that a fall down some stairs during service likely contributed to later development of degenerative disc disease.  She noted that the fall was not documented and that there was no evidence of a neck condition during service, and that a neck condition was not diagnosed until decades later.

In this case, the evidence does not indicate that the Veteran's cervical spine degenerative joint and disc disease manifested during service or within one year after separation from service.  The first complaints and objective evidence of cervical spine disability occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F.3d at 1333.  

Furthermore, the VA examiner opined that the Veteran's cervical spine disability was not caused or aggravated by his military service.  The examiner considered and addressed the relevant evidence of record, including Dr. T.M.'s letter and the Veteran's assertions.  The examiner noted that the Veteran's separation examination was normal, and that the first complaints of cervical spine problems occurred many years after separation from service.  The Board finds the VA examiner's opinion significantly probative.

As noted above, the Board finds that Dr. T.M.'s medical opinion has little, if any, probative value.  That report indicates that the Veteran reported that he fell down a flight of concrete stairs and injured his knees and cervical spine, but did not seek treatment because he did not want to fall behind.  This report is inconsistent with the underlying medical records.  Those contemporaneous records indicate the Veteran was seen repeatedly at sick bay for various complaints, but did not mention any trauma or any cervical spine complaints.  Because Dr. T.M.'s opinion is based on an inaccurate factual premise, the Board finds it has very little probative weight.

In addition, because the Veteran's bilateral knee disability is not service-connected, there is no basis for his claim of service connection for cervical spine disability on a secondary basis.  See 38 C.F.R. § 3.310. 

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, to the extent his statements are inconsistent with the underlying medical records, the Board does not find them credible.  In any event, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  Here, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise upon which she relied to form her opinion, and she provided rationale for the conclusion reached.

In this case, the weight of the evidence is against finding that the Veteran's cervical spine disability was incurred in or otherwise related to his military service.  

C.  Hemorrhoids

An August 1972 service treatment record indicates the Veteran reported having a one-month history of hemorrhoids that had never been checked.  He stated that they were now more tender.  On examination, he had a full crop of condyloma acuminata (genital warts) in the perianal area.  The Veteran was tested for syphilis, given podophyllin, and instructed to return in one week.  His service treatment records are otherwise unremarkable for any complaints, treatment, or diagnoses of hemorrhoids.  At his September 1972 discharge examination, his anus and rectum were noted as normal.  

A June 1994 VA treatment record indicates the Veteran had a hemorrhoid tag.

During a December 2010 VA examination, the Veteran denied having a history of hemorrhoids.  On physical examination, no hemorrhoids were present.

The report of an August 2011 VA examination indicates that the Veteran seemed to confuse warts and hemorrhoids.  It was noted that there was no history of hemorrhoids and that no hemorrhoids were present.

A July 2013 VA treatment record indicates that the Veteran reported experiencing red blood per rectum, which he attributed to hemorrhoids or a bleed from colon polyps.  A note was made to monitor for increasing bright red blood per rectum and consider colonoscopy.

In August 2013, a VA examiner reviewed the claims file and the Veteran's assertions.  She noted that the Veteran had confused warts and hemorrhoids in the past and indicated that the two conditions were unrelated.  She indicated that there was no evidence that HPV infection (the cause of genital warts) or the treatment for HPV predisposes to later development of hemorrhoids.  She also noted that there was no evidence of hemorrhoids during service.  For these reasons, she opined that the Veteran's hemorrhoids were not at least as likely as not due to service.

In this case, the evidence does not indicate that the Veteran's hemorrhoids manifested during service.  There is evidence of a hemorrhoid tag in 1994, approximately 22 years after discharge from service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F.3d at 1333.  

In addition, the only medical opinion of record weighs against the claim.  The August 2013 VA examiner opined that it was not at least as likely that the Veteran's hemorrhoids were related to his military service.  She reviewed the claims file and considered the Veteran's assertions.  Therefore, the Board finds her opinion probative.

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  Here, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise upon which she relied to form her opinion, and she provided rationale for the conclusion reached.

In this case, the weight of the evidence is against finding that the Veteran's hemorrhoids were incurred in or otherwise related to his military service.  

D.  Asthma

The Veteran asserts that his asthma was incurred during active military service.

A March 1971 service treatment record indicates the Veteran had an upset stomach, broke out in sweat, and had chills.  It was noted he had an upper respiratory infection for several days.  His temperature was 99.  He was given aspirin and instructed to return if the problem persisted.  He later complained that he had shortness of breath, and a possible history of asthma.  On examination bilateral inspiratory wheezing was observed.  There was no expiratory wheezing.  The impression was bronchitis versus asthma.  A chest x-ray was ordered; he was given antibiotics and antitusin.  The chest x-ray report, which noted that the Veteran also had a productive cough, was within normal limits.  There were no follow-up records for shortness of breath, bronchitis, or asthma.  At his September 1972 discharge examination, his lungs were noted as normal and chest x-ray was negative.  On his Report of Medical History, he noted that he had shortness of breath, but denied experiencing asthma.  

An April 1999 VA treatment record indicates that the Veteran reported having a history of asthma.  It was noted that he was asymptomatic but that he had a 1995 pulmonary function test (PFT) performed for shortness of breath, which was apparently normal, but positive for methacholine challenge (a test used to diagnosis asthma).  

A December 2010 VA examination report notes a diagnosis of asthma beginning in 1995.  

In September 2011, a VA examiner reviewed the claims file and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had one episode with wheezing during service, but that it was clearly noted to be inspiratory wheezing, not expiratory wheezing.  The examiner noted that this was more consistent with infection of the lungs rather than with asthma or obstructive airway disease, which classically has expiratory wheezing.  The examiner also noted that there were no further respiratory issues found in the record until many pack-years of smoking later when he had a positive methacholine challenge around 1995.  

In a November 2012 letter, a private physician, Dr. T.M., noted that the Veteran developed asthma-type symptoms during boot camp and that he developed other respiratory changes as time progressed.  He noted that asthma was documented while on active duty and was covered under his military service.  

In August 2013, a VA examiner reviewed the claims file, including Dr. T.M.'s opinion, and the Veteran's lay assertions.  The VA examiner opined that the Veteran's respiratory conditions were not at least as likely as not due to active service.  The examiner noted that the Veteran had confirmed mild restrictive lung disease and unconfirmed asthma.  The examiner stated that restrictive lung disease was more likely than not a reflection of the Veteran's body habitus given the absence of interstitial disease (as shown by x-ray).  The examiner noted that the asthma diagnosis was currently not confirmed and questioned this diagnosis.

In this case, the weight of the evidence does not indicate that the Veteran's asthma manifested during service.  The Veteran had an upper respiratory infection in March 1971 and the initial impression was bronchitis versus asthma.  However, as the September 2011 VA examiner noted, wheezing was noted on inspiration - not on expiration.   These symptoms, including productive cough, fever, chills, were consistent with upper respiratory infection rather than asthma.  Furthermore, the September 1972 discharge examination indicates that his lungs were normal, chest x-ray was negative, and he denied having or having had a history of asthma.  The first reports of asthma diagnosed by PFT and methacholine challenge was not until 1995, more than 22 years after discharge from service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson, 230 F.3d at 1333.  

The Board has considered the private treatment record from Dr. T.M., which indicates that asthma was documented during service; however, this report is based on an inaccurate factual premise.  Although there was a differential impression of bronchitis versus asthma during service, asthma was not documented during service.  Thus, the Board finds Dr. T.M.'s opinion lacks probative weight.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate questions of diagnosis and etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  Here, the Board finds that the specific, reasoned opinion of the September 2011 VA examiner is of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise upon which he relied to form his opinion, and he provided rationale for the conclusion reached.

In this case, the weight of the evidence is against finding that the Veteran's asthma was incurred in or otherwise related to his military service.  


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151, for hepatitis C, is denied.

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a bilateral knee disability is granted.

New and material evidence having been submitted, reopening of the claim of entitlement to service connection for a psychiatric disability is granted.

Entitlement to service connection for bilateral knee degenerative joint disease is denied.

Entitlement to service connection for cervical spine joint and disc disease is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for asthma is denied.


REMAND

The Board notes that additional development is required before the remaining claims on appeal are decided.

In a February 2015, the RO denied service connection for hepatitis C and ARDS.  In March 2015, the Veteran submitted a notice of disagreement (NOD).  Because the NOD with respect to those issues remains unprocessed, a remand is necessary for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

With regard to the Veteran's claims for residuals of gonorrhea, to include chronic prostatitis, erectile dysfunction, and sterility, the Board notes a VA medical examination was conducted in August 2011 and a private medical record was submitted in November 2012.  These records include contradictory findings - for example, whether the Veteran has testicular atrophy or chronic prostatitis.  A VA medical opinion was obtained in August 2013; however, no medical examination was conducted.  Therefore, it is clear what, if any, residuals the Veteran has resulting from his in-service gonorrhea infection.  For these reasons, a remand is necessary to obtain an additional VA examination.

With regard to the Veteran's claims of service connection for diabetes mellitus, hypertension, coronary artery disease, and thyroid disability, he maintains that he was exposed to Agent Orange during his service in Korea.  The Board notes that the RO sent a request to the Joint Services Records Research Center (JSRRC) and received a negative reply; however, it does not appear that a full copy of the Veteran's service personnel records was ever obtained.  Therefore, the Board finds that a remand is necessary.  

With regard to obstructive sleep apnea, the Veteran maintains that his sleep apnea is secondary to diabetes mellitus, hypertension, and anxiety.  Thus, the issue of sleep apnea is inextricably intertwined with those claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for sleep apnea should be deferred pending final dispositions of those claims remaining on appeal.

Regarding the Veteran's claimed psychiatric disability, there appears to be some missing service treatment records.  The September 1972 Report of Medical History indicates he was counselled by mental hygiene on January 6, 1972.  A June 2013 Memorandum indicates that the RO attempted to obtain January 1972 clinical treatment records from Camp Casey, but determined that they were unavailable.  

In July 2013, the Veteran submitted a copy of a decision by the Army Board for Correction of Military Records.  That decision references an August 19, 1972 psychiatric evaluation, along with various other service personnel records not currently in the claims file.   As noted above, the Board has determined a remand is necessary to obtain a complete copy of the Veteran's service personnel file.  If the August 19, 1972, psychiatric evaluation is not included with that request, the AOJ should take steps to obtain this record, which may include requesting the record form the Army Board for Correction of Military Records.

In addition, a September 2013 VA examiner indicated that much of the Veteran's current distress and depression were caused by his chronic health issues, specifically his diabetes, hepatitis C, and chronic physical pain.  Therefore, the Veteran's claimed psychiatric disorder is inextricably intertwined with the claims remanded herein.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issues of entitlement to service connection for hepatitis C and ARDs.  Inform the Veteran of the requirements to perfect an appeal of those issues.  If the Veteran perfects an appeal, return the case to the Board.

2.  Obtain a complete copy of the Veteran's service personnel file.  

3.  Obtain a copy of the Veteran's August 19, 1972, psychiatric evaluation (as referenced in an October 2012 decision by the Army Board for Correction of Military Records).  

4.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

5.  Then, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed residuals of gonorrhea, chronic prostatitis, erectile dysfunction, and sterility.  The claims file must be made available to, and reviewed by the examiner.  Any indicated test or studies should be provided. 

Based on the examination results and a review of the record, the examiner should indicate whether the Veteran currently has chronic prostatitis, testicular atrophy, and sterility, or whether he has had these disabilities since filing his claim for service connection in May 2011.  The examiner should also identify any currently present residual of the Veteran's in-service gonorrhea infection.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or grater) that any chronic prostatitis, testicular atrophy, sterility, or erectile dysfunction, is etiologically related to the Veteran's active service, to include gonorrhea infection therein.

A rationale for all opinions expressed must be provided.

6.  Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  Based on any new evidence received, if referral to JSRRC or an additional VA examination and/or medical opinion is needed to address the Veteran's diabetes mellitus, coronary artery disease, hypertension, thyroid disability, and psychiatric disability, such development should be conducted.  

7.  Then, readjudicate the claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


